DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 3/26/2021 is acknowledged. Accordingly, claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enriquez (US 20150009007 A1) in view of Jollenbeck (US 6650223 B1).
As to claim 1, Enriquez discloses: A high breaking capacity chip fuse (Fig. 6) comprising: 
a bottom insulative layer 304, a first intermediate insulative layer 308, a second intermediate insulative layer 306, and a top insulative layer 302 disposed in a stacked arrangement; and 

Enriquez does not explicitly disclose:
wherein the first and second intermediate insulative layers are formed of porous ceramic.
However, Jollenbeck discloses surrounding a fusible element 2 (Fig. 4) with a porous ceramic (the filaments 4 below the fusible element 2 may be construed as a bottom/first intermediate insulative layer, and in which the filaments 4 above the fusible element 2 may be construed as a top/second intermediate insulative layer) between the external ceramic layers 6 (Fig. 5), and suggests that a porous ceramic material offers many voids for the absorption of metallic vapours even at the high temperatures of fusing (col. 2, lines 40-45).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Enriquez as suggested by Jollenbeck, e.g., providing:
wherein the first and second intermediate insulative layers are formed of porous ceramic;
in order to provide many voids for the absorption of metallic vapours even at the high temperatures of fusing.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 2, the obvious modification of Enriquez in view of Jollenbeck above discloses: wherein the fusible element is one of a wire 314 (Fig. 6, Enriquez), a ribbon, a metal link, a spiral wound wire, a film, and electrically conductive core deposited on a substrate (see also par. 0033, Enriquez).
As to claim 3, the obvious modification of Enriquez in view of Jollenbeck above discloses: wherein the first intermediate insulative layer and the second intermediate insulative layer are more porous than the bottom insulative layer and the top insulative layer.
See obvious modification above - the porous ceramic 4 of Jollenbeck (pores formed between groups of 4) is more porous than the ceramic layers 6. Enriquez also discloses that top/bottom insulative layers may be formed of FR-4, glass, ceramic, plastic (par. 0030), of which at least glass, ceramic, and plastic are each less porous than porous ceramic.
As to claim 4, the obvious modification of Enriquez in view of Jollenbeck above does not explicitly disclose: wherein the first intermediate insulative layer and the second intermediate insulative layer are at least 25% more porous than the bottom insulative layer and the top insulative layer.
However, Enriquez also discloses that top/bottom insulative layers may be formed of any suitable insulating material, including FR-4, glass, ceramic, plastic (par. 0030). Glass is substantially non-porous, so porous ceramic would be at least 100% more porous than the substantially non-porous material glass.
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Enriquez in view of 
wherein the first intermediate insulative layer and the second intermediate insulative layer are at least 25% more porous than the bottom insulative layer and the top insulative layer;
in order to provide a suitable insulating material for the top and bottom layers (as in Enriquez) and provide the intermediate layers with the voids/pores for the absorption of metallic vapors (as in Jollenbeck and claim 1 above).
Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It has also been held that discovering an optimum value of a result-effective variable (e.g., the optimum porosity ratio of insulating layers for effective fusing containment) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 5, the obvious modification of Enriquez in view of Jollenbeck above does not explicitly disclose: wherein the first intermediate insulative layer and the second intermediate insulative layer are at least 50% more porous than the bottom insulative layer and the top insulative layer.

It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Enriquez in view of Jollenbeck as further suggested by Enriquez, e.g., providing bottom and top insulative layers of glass:
wherein the first intermediate insulative layer and the second intermediate insulative layer are at least 50% more porous than the bottom insulative layer and the top insulative layer;
in order to provide a suitable insulating material for the top and bottom layers (as in Enriquez) and provide the intermediate layers with the voids/pores for the absorption of metallic vapors (as in Jollenbeck and claim 1 above).
Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It has also been held that discovering an optimum value of a result-effective variable (e.g., the optimum porosity ratio of insulating layers for effective fusing containment) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 6, the obvious modification of Enriquez in view of Jollenbeck above does not explicitly disclose: wherein the first intermediate insulative layer and the second intermediate insulative layer are at least 75% more porous than the bottom insulative layer and the top insulative layer.
However, Enriquez also discloses that top/bottom insulative layers may be formed of any suitable insulating material, including FR-4, glass, ceramic, plastic (par. 0030). Glass is substantially non-porous, so porous ceramic would be at least 100% more porous than the substantially non-porous material glass.
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Enriquez in view of Jollenbeck as further suggested by Enriquez, e.g., providing bottom and top insulative layers of glass:
wherein the first intermediate insulative layer and the second intermediate insulative layer are at least 75% more porous than the bottom insulative layer and the top insulative layer;
in order to provide a suitable insulating material for the top and bottom layers (as in Enriquez) and provide the intermediate layers with the voids/pores for the absorption of metallic vapors (as in Jollenbeck and claim 1 above).
Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It has also been held that discovering an optimum value of a result-effective variable (e.g., the optimum porosity ratio of insulating layers for effective fusing containment) involves In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 7, the obvious modification of Enriquez in view of Jollenbeck above does not explicitly disclose: wherein the first intermediate insulative layer and the second intermediate insulative layer are at least 100% more porous than the bottom insulative layer and the top insulative layer.
However, Enriquez also discloses that top/bottom insulative layers may be formed of any suitable insulating material, including FR-4, glass, ceramic, plastic (par. 0030). Glass is substantially non-porous, so porous ceramic would be at least 100% more porous than the substantially non-porous material glass.
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Enriquez in view of Jollenbeck as further suggested by Enriquez, e.g., providing bottom and top insulative layers of glass:
wherein the first intermediate insulative layer and the second intermediate insulative layer are at least 100% more porous than the bottom insulative layer and the top insulative layer;
in order to provide a suitable insulating material for the top and bottom layers (as in Enriquez) and provide the intermediate layers with the voids/pores for the absorption of metallic vapors (as in Jollenbeck and claim 1 above).
In re Aller, 105 USPQ 233.
It has also been held that discovering an optimum value of a result-effective variable (e.g., the optimum porosity ratio of insulating layers for effective fusing containment) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 8, the obvious modification of Enriquez in view of Jollenbeck above discloses: wherein the bottom insulative layer and the top insulative layer are formed of one of FR-4, glass, and ceramic. 
Enriquez discloses that top/bottom insulative layers may be formed of FR-4, glass, ceramic, plastic (par. 0030), of which at least glass, ceramic, and plastic are each less porous than porous ceramic.
Jollenbeck also discloses layers 6 formed of ceramic (col. 6, line 59).
As to claim 9, the obvious modification of Enriquez in view of Jollenbeck above discloses: the bottom insulative layer, the first intermediate insulative layer, the second intermediate insulative layer, and the top insulative layer are flatly bonded to one another with an electrically insulating adhesive (par. 0030, Enriquez; Fig. 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for conventional related chip fuse structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.